Citation Nr: 1815250	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to March 24, 2008, in excess of 20 percent from March 24, 2008 to September 20, 2010, and in excess of 40 percent from September 21, 2010, for low back strain with degenerative changes.

2.  Entitlement to an evaluation in excess of 10 percent for right-sided radiculopathy/sciatica.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to November 2003.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2010 the Board remanded this claim for further development.  In October 2013, the Board issued a decision which granted the assignment of a separate compensable rating for right sciatica and denied the issues listed above. The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Court granted a Joint Motion for Partial Remand (JMPR) which vacated the Board's decision regarding the issues listed above.  These issues were remanded to the Board for further development pursuant to the August 2014 Court instructions.  In January 2015 and May 2017, the Board again remanded the case for additional development.

In November 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issues of entitlement to an evaluation in excess of 10 percent prior to March 24, 2008, for low back strain with degenerative changes and Entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From March 24, 2008, to June 20, 2010, the Veteran's lumbar disability was not manifested by thoracolumbar spine 30 degrees or less or ankylosis; and there were no physician-prescribed periods of bedrest.

2.  From June 21, 2010 to September 20, 2010, the Veteran's lumbar disability was manifested by flexion limited to 25 degrees; it was not manifested by ankylosis, and there were no physician-prescribed periods of bedrest.

3.  Since September 21, 2010, the Veteran's lumbar disability was not manifested by ankylosis, and there were no physician-prescribed periods of bedrest.

4.  Prior to December 11, 2007, the Veteran's right-sided radiculopathy was productive of no more than mild incomplete paralysis of the sciatic nerve.

5.  Since December 11, 2007, the Veteran's right-sided radiculopathy was productive of no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  From March 24, 2008, to June 20, 2010, the criteria for a rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2017).

2.  From June 21, 2010 to September 20, 2010, the criteria for a rating of 40 percent, but no higher, for lumbar spine disability have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242.

3.  Since September 21, 2010, the criteria for a rating in excess of 40 percent for lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242.

4.  Prior to December 11, 2007, the criteria for a rating in excess of 10 percent for right-sided lumbar radiculopathy were not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520.

5.  Since December 11, 2007, the criteria for a rating of 20 percent, but no higher, for right-sided lumbar radiculopathy were met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's February 2010, January 2015, and May 2017 Remands, the Appeals Management Center (AMC)/RO obtained outstanding VA treatment records from April 2006 to the present, obtained outstanding private treatment records identified and authorized by the Veteran, scheduled VA examinations to determine nature and severity of service-connected lumbar spine disability, readjudicated the claim, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding claimants are entitled to compliance with Board remand instructions); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the November 2009 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for already established service-connected disabilities, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back strain with degenerative changes has been rated as 10 percent prior to March 24, 2008, in excess of 20 percent from March 24, 2008 to September 20, 2010, and in excess of 40 percent from September 21, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):Round each range of motion measurement to the nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board notes that service connection has been established for the Veteran's radiculopathy of bilateral lower extremities.  The Veteran has requested an increased rating for his right lower extremity radiculopathy but not his left lower extremity radiculopathy.  As such, the Board will address the severity during the appeal period only for the Veteran's right lower extremity radiculopathy.

The Veteran's right sided sciatica, characterized by the RO as peripheral neuropathy claimed as radiculopathy of the right lower leg, has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2017). 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate," and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2017). 

Pursuant to Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy. 

With respect to the medical evidence of records, private treatment records from January 2007 show that the Veteran reported low back pain radiating to his right buttock and right leg, especially when standing.  The Veteran reported difficulty when he stood for more than five minutes.  He indicated that he experienced relief when he leaned forward.  He experienced occasional numbness, pins and needles, and tingling in his right leg.  His exercise tolerance was approximately 100 to 200 yards.  The Veteran reported that he took Celebrex occasionally, but had not undergone steroid injections or physiotherapy for his pain.  On examination, he walked with a normal gait and station, and there was no tenderness to palpation in his back.  Straight leg raise testing was negative bilaterally.  He had normal sensation to light touch in the bilateral lower extremities, but absent patellar tendon and Achilles tendon reflexes bilaterally.  MRI from October 2006 was reviewed and showed L4-5 spondylolisthesis with stenosis, disk degeneration at L4-5 and L5-S1, and T11-T12 disc herniation.

The Veteran underwent VA examination on June 22, 2007, at which time he reported experiencing low back pain rated as a 3 on a scale with 10 as the worst pain, and which was constant and dull in nature.  He denied any weakness, stiffness, or fatigability at rest.  The Veteran indicated that his pain radiated to the right side, but not to his hips or extremities.  He denied any weakness or numbness to his lower extremities.  The Veteran had a normal gait and walked without an assistive device.  He treated his pain with Celebrex.  The Veteran reported experiencing limitation with flare-ups of back pain when standing more than five minutes or walking more than 100 yards.  The Veteran reported that in spite of his low back he could perform a desk job, and activities of daily living. 

On examination, there was no pain or tenderness in the lumbar spine, and posture was erect.  There was no loss of lumbar lordosis.  Muscle tone was normal, without presence of atrophy in the low back, and there was an absence of paravertebral spasms in the low back.  Range of motion testing showed forward flexion to 90 degrees, lateral flexion to 30 degrees on each side, rotation to 35 degrees on each side, and extension to 10 degrees.  Following repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance.  The Veteran experienced flare-ups of back pain with standing more than five minutes, lifting objects more than 25 pounds, climbing more than a flight of stairs, running more than 25 yards, bicycling more than two minutes, and walking more than 100 yards.  The Veteran reported that his pain was a 10 of 10 during flare-ups.  Flare-ups reportedly occurred seven times a week, lasting approximately 20 minutes each time.  Resting, stretching, taking medication, or using a hot tub were alleviating factors.  

The examiner noted, "The patient has additional 70 percent limitation of function of his daily activities during flare-up of his low back condition."  There was no objective evidence of tenderness or spasm in the lumbar spine, and no weakness in either lower extremity.  Neurologic examination revealed no muscle atrophy in the lower extremities, normal muscle tone, and strength that was 5/5, equal and symmetrical.  There was no sensory deficit to light touch.  Deep tendon reflexes were two plus and symmetrical in both lower extremities.  The Veteran had not experienced incapacitating episodes that required bed rest, or moist heat and medication use prescribed by a physician in the previous year.  X-ray showed degenerative joint disease of the lumbar spine.  Diagnosis was of lumbosacral strain, mildly active at the time of examination. 

A December 11, 2007, treatment record from the 305th Medical Group Clinic indicated that the Veteran reported that within the prior six month period, he experienced increased low back pain worse with standing over 10 minutes, walking more than 100 yards, rising from a sitting position, and 10/10 pain throughout the day.  The Veteran also reported numbness, tingling, and a burning sensation down his right lower extremity.  On physical examination, the Veteran had no antalgic gait, and in standing, he leaned left.  There was bilateral straight leg raising at approximately 45 degrees with tight hamstrings.  The Veteran had decreased pain with distraction.  Imaging gave an impression of four lumbar vertebrae instead of the usual five, a slight degree of rotary scoliosis and a more prominent than usual lumbosacral angle, hypertrophic degenerative changes, particularly in the low lumbar region with hypertrophic lipping and suggestion of narrowing of the disc space between the 3rd and 4th lumbar vertebrae.  It was indicated that lumbosacral spine motion was abnormal, and pain was elicited with motion.  Sensation was intact, but there was diminished muscle strength 4+/5 with right knee flexion and extension and with hip flexion with resisted motions in neutral with low back pain.  

In February 2008, the Veteran complained of moderate to severe chronic low back pain radiating down his right lower extremity to ankle with prolonged standing.  Physical examination demonstrated intact monofilament sensation of both feet and motor of lower extremities was grossly intact.  

The Veteran underwent VA examination on March 24, 2008 at which time he reported that his back pain was progressively worsening.  The Veteran described the pain as a seven of 10, constant and dull.  The Veteran denied weakness, stiffness, or fatigability in the low back at rest.  The pain was in the low back, and radiated to his right leg.  The Veteran denied experiencing numbness or weakness in his lower extremities.  The Veteran's posture and gait were normal.  The Veteran reported that he used a back brace with flare-ups.  He also used Celebrex.  He was employed as a Logistics Manager.  He reported limitations at work to include flare-ups with walking more than 50 to 100 yards, or standing for more than two to three minutes.  He reported that he was able to perform his desk job.  The Veteran's activities of daily living were reportedly not affected. 

On examination, there was no pain or tenderness in the lumbar spine.  The Veteran's posture was erect.  There was mild loss of lumbar lordosis.  There was mild paravertebral spasm in the low back.  There was no muscle atrophy or loss of muscle tone in the low back area.  There was absence of weakness or paresthesias in both lower extremities (spelling error corrected).  Range of motion testing revealed forward flexion to 60 degrees with pain at 50 degrees, right lateral flexion to 10 degrees with pain at 1 degree, left lateral flexion to 20 degrees with pain at 10 degrees, lateral rotation to 30 degrees on each side, with pain at 20 degrees, and extension to 10 degrees, with pain at 10 degrees.  Range of motion following repetitive use was not additionally limited by pain, fatigue, weakness, or lack of endurance.  Flare-ups were experienced with walking more than 50 yards, standing more than three minutes, frequent bending for more than two minutes, lifting objects in excess of 10 pounds, and climbing a flight of stairs.  The Veteran reported that he could not run at all without flare up of his low back pain.  The Veteran has an additional 30 percent limitation of daily activities during a flare-up. Flare-ups occurred almost daily and usually lasted approximately an hour and a half, during which time pain was a 10 of 10.  

The examiner noted, "The patient has an additional 30 percent limitation of function of his daily activities during flare-up of his low back pain."  Objectively, the Veteran experienced mild paravertebral spasms in the lumbar spine.  There was no weakness in either lower extremity.  Neurologic examination indicated that there was no muscle atrophy in either lower extremity.  Muscle tone was normal in both lower extremities.  Motor strength was equal and symmetrical in both lower extremities.  There was no sensory deficit to light touch and pinprick in either lower extremity.  Reflexes were one to two plus and symmetrical in both lower extremities.  Regarding incapacitating episodes, the Veteran had not been advised to complete bedrest, moist heat or medication use by a physician in the previous year.  A June 2007 x-ray was reviewed showing osteoarthritis of the low lumbar spine with Grade I spondylolisthesis at L4-5 and narrowing of L4-5 disc space.  Diagnosis echoed the x-ray findings, which were mildly active at the time of examination. 

Electromyography (EMG) in March 2008 was essentially a normal study.  There was no electrophysiologic evidence of lumbosacral radiculopathy or plexopathy.  It was noted that an EMG study will be normal in cases that sensory nerve root is predominantly affected or injury is purely demyelinating,  clinical correlation was requested.  The study noted that the mild latency prolongation of right sural and peroneal nerves suggested mild demyelinating peripheral neuropathy but that the final diagnosis of peripheral polyneuropathy needed to be delineated by studies in other limbs.  

In April 2008 and May 2008, the Veteran was seen for a spine surgery consultation with regard to his right lower extremity radiculopathy.  Range of motion, palpation, inspection, sensations, and muscle strength of the trunk and lower extremities were within normal limits, reflexes were 2+ and symmetric and straight leg raising was negative bilaterally.  Impression was low back pain and right lower extremity radiculopathy with no difficulties with activities of daily living.  X-ray evidence was noted to be consistent with L4-5 degenerative spondylolisthesis.  MRI showed Grade I L4-5 spondylolisthesis, and L4-5 degenerative disc bulge.  Chiropractic care was arranged.  

In an August 2008 letter, the Veteran's chiropractor noted that on examination, Kemps test was positive on the right, straight leg raise at 35 degrees on the right was positive for the lumbar spine.  Motor testing was essentially normal graded 5/5 bilaterally.  Deep tissue palpation revealed hypertonic lumbar paravertebral musculature with active myofascial trigger points.  Intersegmental dysfunctions were palpated throughout the lumbosacral spine.  Diagnoses included spondylolisthesis, lumbago (low back pain), and sciatica.  

At his November 2009 Travel Board hearing, the Veteran reported symptoms to include walking sideways, and adjusting his right side trying to compensate for pain and cramps that ran down his leg.  He described a time when his legs had given way because of his back.  The Veteran's wife described his back spasms, such that his body appeared deformed.  They discussed how his back disability affected him, and their relationship.  The Veteran indicated that the sciatica was prominent when he stood for any length of time. 

Private treatment records from NovaCare Rehabilitation indicate that on June 21, 2010, flexion was to 25 degrees and extension was to 5 degrees, muscle strength of the lower extremities was normal.  In July 2010, flexion was to 30 degrees and extension was to 5 degrees with normal muscle strength.  In September 2010, flexion was to 35 degrees and extension was to 10 degrees.

Following Board remand, the Veteran was afforded a VA examination on September 21, 2010, at which time he reported that he had difficulties with activities of daily living, to include prolonged walking.  The Veteran could not walk for more than 50 yards.  He experienced tightness, stiffness, achiness of the muscles of the low back without radicular pain.  He did not use a walker, cane or crutch, but used an over-the-head back brace as required.  He had not been bedridden in the previous year.  He reported that he had not missed work due to his back condition, although he did miss some weekend activities such as church. 

On physical examination, range of motion testing revealed forward flexion to 30 degrees, with pain at 25 degrees.  Extension was to 15 degrees, with pain at 10 degrees. Lateral rotation (or possibly flexion) was from 0 to 25 degrees, with pain beginning at 20 degrees bilaterally.  Lateral rotation (or possibly flexion) was from 0 to 20 degrees with pain beginning at 15 degrees bilaterally.  The Board observes that the measurements given differ, although both times the reference was to "lateral rotation," which appears to be a typographical error.  Typically both lateral rotation and lateral flexion are reported for purposes of determining the combined range of motion, such that there is no error in considering these ranges even if there is some uncertainty as to which reflects flexion and which reflects rotation.  There were no additional limitations on repetitive motion.  DeLuca criteria were considered, and there was not additional loss of range of motion due to pain, fatigue, weakness, or incoordination.  There was no instability of the lumbar spine.  Neurological motor exam was normal, with normal strength, and without atrophy.  There were no incapacitating episodes in the previous year.  Diagnosis was of degenerative joint disease, spondylosis, spinal stenosis, and pars defects of the lumbar spine. 

Private medical records from NovaCare Rehabilitation indicated that from May 6,  2014, to November 2014, at its worst, the Veteran had flexion to 24 degrees beginning on July 8, 2014 and extension to -1 degree.  At that time, the Veteran reported pain radiating into the legs and tingling/numbness in both legs.  The evaluator noted that deficits identified on evaluation included decreased core and bilateral hip and PF strength.  Muscle testing was slightly diminished in the hip (4/5), normal in the knee (5/5), and diminished in the ankle on plantar flexion (3/5).  The Veteran was working full time, driving for work between Maryland and Delaware which exacerbated his symptoms.  His basic care was noted to be independent with difficulty.  He had a marked degree of a loss of function.  On examination, the Veteran had an abnormal gait pattern, noted to be that he leaned forward and laterally shifted with each step.  Repetitive flexion was painful and extension was painful past neutral.  

Following Board remand, the Veteran underwent VA examination in August 2015 at which time he reported back pain of 8 to 10/10 severity with 10+ pain when standing or walking.  The Veteran reported taking prescription Celebrex, performing stretching exercises and water workouts, and going to a chiropractor.  The Veteran reported that he worked three days a week and does telework in Logistic management.  He noted that on average, there were three to four days out of the month when he had to work from home due to flare-ups of his back condition.  The Veteran reported that he could  stand for eight to 10 minutes before needing to sit down; that he cooked very few meals due to his inability to stand for any length of time; that the most he could lift and carry comfortably was 15 pounds; that bending was difficult; that he could not bowl anymore without pain; that he could only fish sitting down; that he could not do carpentry work anymore; that he could not use a ladder anymore; that climbing stairs was difficult causing weakness in his legs; that housework and yard work was nonexistent; that with walking, eight to 10 minutes was his maximum; and that he could drive no longer than 45 minutes before needing to stop and rest.  The Veteran reported regular use of a back brace and a cane due to back and leg pain.

On physical examination, he demonstrated flexion to 25 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 30 degrees with pain on all motion.  He has increasing pain with range of motion exercises but no fatigue, incoordination, or weakness.  There was pain with weight bearing and pain on palpation of the lumbosacral spine.  The examiner noted that with repeated use over a period of time and during a flare-up, the Veteran's flexion was limited to 15 degrees; there was no additional decrease in motion on extension, lateral flexion, or lateral rotation.   There was muscle spasm and localized tenderness resulting in abnormal gait or spinal contour.  There was no ankylosis.  The examiner noted that the Veteran could not be gainfully employed in a physical/labor-type job.

On peripheral nerve conditions examination, the Veteran's right lower extremity radiculopathy was noted to be manifested by severe intermittent pain, paresthesias and/or dysesthesias, and numbness.  Muscle strength testing was normal in the right knee and ankle, reflexes were absent in the right knee but normal in the right ankle, and sensory examination was normal in the right thigh/knee, lower leg/ankle, and foot/toes.  There were no trophic changes; and the Veteran's gait was noted to be slightly unsteady due to pain.  The examiner noted that the Veteran had mild incomplete paralysis of the right sciatic nerve.  

In December 2015 an addendum opinion was obtained which discussed the findings of the June 2007 VA examiner, who stated "The patient has additional 70 percent limitation of function of his daily activities during flare-up of his low back condition;" the findings of the March 2008 VA examiner who stated "The patient has an additional 30 percent limitation of function of his daily activities during flare-up of his low back pain;" and the effect of the Veteran's service-connected disabilities on his occupational functioning, including his assertions that his pain medication causes him to become excessively drowsy.  The opinion was offered by a VA physician's assistant in neurology service.  The PA stated, "The Veteran's self reported history and the Physical Examination during the DBQ from 2007 and 2008 have multiple reasons why exam and reported history are different.  ... it is not possible to pinpoint exactly why the Veteran's Back exam from 2007 and 2008 differ, and reported flare ups of back pain differ.  These exams also were not performed by this Examiner."

The Veteran underwent VA examination on May 25, 2017.  At that time he did not report flare ups or functional loss or functional impairment of the thoracolumbar spine.  On physical examination, flexion was to 25 degrees; extension was to 10 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 20 degrees with pain in all motions.  Repetitive use testing caused additional loss; flexion was decreased to 15 degrees; there were no changes in any of the other ranges of motion.  There was no ankylosis; and the Veteran did not have IVDS.  The examiner noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle spasms and guarding resulted in abnormal gait, and the Veteran was reported to have problems with ambulation and could not do heel and toe walking.  Muscle strength and reflex testing was normal; sensory examination was normal except for decreased sensation in left ankle.  Straight leg raising was negative.  The Veteran's right lower extremity radiculopathy was noted to be manifested by as mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  Nerve root involved included L4/L5/S1/S2/S3 nerve roots (sciatic nerve) on the right.  The examiner noted that the Veteran's thoracolumbar spine condition limited his ability to stand for 15 minutes and that he could walk the length of a football field.  

On peripheral nerve conditions examination, the Veteran reported pain radiating down both legs to the ankles, numbness if he stands for a long time, some tingling and "twitching"/tingling, and muscle spasms.  The Veteran's was diagnosed as having right lower extremity sciatica noted to be manifested by mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  Muscle strength testing was normal, reflexes were normal, and sensory examination was normal in the right thigh/knee and foot/toes but decreased in the lower leg/ankle (L4/L5/S1).  There were no trophic changes; and the Veteran's gait was abnormal as he was unable to perform heel and toe gait.  The examiner noted that the Veteran had mild incomplete paralysis of the right sciatic nerve.  

The Veteran underwent VA examination on October 20, 2017, at which time he described difficulty walking distances, sitting and standing long periods of time due to pain.  The Veteran reported that his back pain had increased to 8/10 and that standing for long periods caused pain to spread to his hip and radiate down his legs.  The Veteran treated with acupuncture twice a week and used Celebrex for unbearable pain but also managed with aspirin and Motrin.  The Veteran reported that he wore a back brace and back support daily, that he treated with aqua therapy three to four times a week and hot tub treatment twice a week.  The Veteran reported that his low back pain had intensified, and that his left knee will give away unexpectedly, that he had a lot of tripping and near falls, and that he walked with a cane for balance and to prevent falls.  

On physical examination, flexion, extension, right and left lateral flexion, and right and left lateral rotation were all to 15 degrees.  Pain was noted on examination during all motion but did not result in or cause functional loss.  There was no additional loss of function or ROM after repetitive use.  There was no guarding or muscle spasm.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time or during a flare up and was unable to say without mere speculation that pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time.  The examiner noted that there was no conceptual or empirical basis for making such a determination of without directly observing function under these conditions.  Muscle strength testing was slightly diminished on the right with 4/5 strength; deep tendon reflexes revealed absent knee reflexes and 1+ ankle reflexes; and sensory examination was normal.  Straight leg raising was positive; and the Veteran had mild paresthesias and/or dysesthesia and moderate numbness on the right.  The examiner noted that the nerve roots involved were L4/L5/S1/S2/S3 (sciatic nerve) and that severity was moderate on the right.  There was no ankylosis and no IDVS.  X-rays showed severe degenerative changes of the lower lumbar spine and degenerative disc disease at L4-5 level.

The Board has considered the Veteran's, the Veteran's spouse, co-worker and neighbors lay statements that his lumbar spine disability is worse than currently evaluated. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In addition, his wife, co-workers and neighbor are competent to report the symptoms they have witnessed.  None of these individuals are, however, competent to identify a specific level of disability of the Veteran's disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective reports of increased symptomatology at a specific disability level, and further notes that such records take into account the Veteran's reports of symptomatology.

From March 24, 2008 to June 20, 2010, the evidence does not support a rating higher than 20 percent for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  As noted above, a 40-percent rated is warranted when forward flexion of the thoracolumbar spine 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.  In this case, at its worst, flexion was noted to be 60 degrees with pain at 50 degrees.  The examiner noted, "The patient has an additional 30 percent limitation of function of his daily activities during flare-up of his low back pain."  As noted above, in January 2015, the Board remanded the claim for a VA examination to be conducted by a physician to determine the nature and severity of all orthopedic and neurological disorders related to the Veteran's service-connected low back condition.  The Board directed that the examiner must discuss the findings of the March 2008 examiner who stated that during flare-ups the Veteran had an additional 30 percent limitation of function.    In December 2015, an addendum opinion was obtained which discussed the findings of the March 2008 VA examiner who stated "The patient has an additional 30 percent limitation of function of his daily activities during flare-up of his low back pain."  The opinion was offered by a VA physician's assistant in neurology service.  The physician's assistant stated, "The Veteran's self reported history and the Physical Examination during the DBQ from 2007 and 2008 have multiple reasons why exam and reported history are different.  ... it is not possible to pinpoint exactly why the Veteran's Back exam from 2007 and 2008 differ, and reported flare ups of back pain differ.  These exams also were not performed by this Examiner."  Because the opinion was not provided by a VA physician, the Board determines that the opinion is not adequate; however, even assuming that the March 2008 VA examiner's statement indicated that the Veteran's motion was limited an additional 30 percent during flare-ups, his service-connected lumbar spine disorder would still not meet the criteria for a 40 percent rating.  At the time of the March 2008 VA examination, range of motion testing revealed forward flexion to 60 degrees with pain at 50 degrees.  A 30-percent reduction due to flare ups would indicate that the Veteran's flexion was limited to 42 degrees, rounded to the nearest five degrees, would indicate flexion limited to 40 degrees.    

Thus, even considering the Veteran's pain on use and during flare ups, from March 24, 2008 to June 20, 2010, flexion had not been limited to 30 degrees or less.

The first competent evidence of forward flexion to 30 degrees or less is documented in the initial evaluation at NovaCare Rehabilitation on June 21, 2010.  At that time, the Veteran demonstrated active flexion to 25 degrees.  As such, the Board finds that a 40 percent rating is warranted from June 21, 2010, for the Veteran's service-connected lumbar spine disability.

At no time during the appeal period, however, had there been competent evidence of ankylosis.  As such, the Board finds that at no time during the appeal period has the Veteran's service-connected lumbar spine disability met the criteria for a 50 percent disability rating or higher pursuant to Diagnostic Code 5242.

The Board has also considered the rating criteria pursuant to Diagnostic Code 5243 for IVDS, and finds that the Veteran is not entitled to a rating in excess of those already assigned based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor-prescribed bed rest to warrant a higher rating under the rating criteria for IVDS. 

In addition, prior to December 11, 2007, the evidence does not support a rating higher than 10 percent for the Veteran's service-connected right-sided radiculopathy/sciatica.  As noted above, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis. 

In January 2007, the Veteran reported pain, radiating to his right buttock and right leg as well as occasional numbness, pins and needles, and tingling; on physical examination, the Veteran had normal sensation to light touch, but reflexes were absent in the patellar and Achilles tendons.  On VA examination in June 2007, the Veteran reported pain radiating to the right side, but not to his hips or extremities; on physical examination, there was no sensory deficit to light touch, deep tendon reflexes were two plus and symmetrical, there was no muscle atrophy, he had normal muscle tone, and muscle strength was 5/5, equal, and symmetrical.  

As such, based on the neurological evidence, prior to December 11, 2007, the Veteran's right-sided radiculopathy was productive of no more than mild incomplete paralysis with subjective evidence of pain radiating into right lower extremity and absent reflexes in the patellar and Achilles tendons.  The Veteran's muscle strength was consistently normal with no atrophy and no complaints of leg weakness prior to December 11, 2007.  

The first competent documented evidence of decreased muscle strength in the right lower extremity is documented in December 11, 2007.  At that time, sensation was intact, but there was diminished muscle strength with right knee flexion and extension and with hip flexion with resisted motions in neutral with low back pain.  On December 11, 2007, not only had the Veteran voiced sensory complaints and demonstrated reflex impairment, there was also diminished muscle strength.   

As such, the Board finds that a 20 percent rating is warranted from December 11, 2007, for moderate incomplete paralysis of the right sciatic nerve.  

At no time during the appeal period, however, has there been competent evidence of moderately severe or severe incomplete paralysis of the right sciatic nerve.  In December 2007, the Veteran's muscle strength was only slightly diminished, +4/5.  In February 2008, the Veteran reported pain radiating down his right lower extremity to ankle with prolonged standing; physical examination demonstrated intact monofilament sensation, and motor was grossly intact.  On VA examination in March 2008, the Veteran reported pain radiating to his right leg, but he denied experiencing numbness or weakness in his lower extremities; neurologic examination indicated that there was no muscle atrophy, muscle tone was normal, motor strength was equal and symmetrical, there was no sensory deficit to light touch and pinprick, and reflexes were one to two plus and symmetrical.  EMG in March 2008 was essentially a normal study.  In April 2008 and May 2008, sensation and muscle strength were within normal limits, reflexes were 2+ and symmetric.  In an August 2008 letter, the Veteran's chiropractor noted that on examination, motor testing was essentially normal graded 5/5.  In June 2010, muscle strength was normal.  On VA examination in September 2010, the Veteran reported tightness, stiffness, achiness of the muscles of the low back without radicular pain; neurological motor exam was normal with normal strength and without atrophy.  At an initial evaluation at NovaCare Rehabilitation on May 6, 2014, muscle testing was slightly diminished in the hip (4/5), normal in the knee (5/5), and diminished in the ankle on plantar flexion (3/5).  Physical therapy sessions from May through November 2014, improved the Veteran's muscle strength, and on his last session on November 25, 2014, muscle strength of the right lower extremity muscles were normal.  On VA examination in August 2015, muscle strength testing was normal, reflexes were absent in the right knee but normal in the right ankle, sensory examination was normal, and there were no trophic changes.   The examiner noted that the Veteran had mild incomplete paralysis of the right sciatic nerve.  On VA examination in May 2017, muscle strength testing was normal, reflexes were normal, and sensory examination was normal in the right thigh/knee and foot/toes but decreased in the lower leg/ankle (L4/L5/S1), and there were no trophic changes.   The examiner noted that the Veteran had mild incomplete paralysis of the right sciatic nerve.  On VA examination in October 2017, muscle strength testing was slightly diminished on the right with 4/5 strength; deep tendon reflexes revealed absent knee reflexes and 1+ ankle reflexes; and sensory examination was normal.  The examiner noted that the nerve roots involved were L4/L5/S1/S2/S3 (sciatic nerve) and that severity was moderate on the right.    

As such, the Board finds that at no time during the appeal period has the Veteran's service-connected right-sided radiculopathy/sciatica met the criteria for a 40 percent disability rating or higher pursuant to Diagnostic Code 8520.
             

ORDER

From March 24, 2008, to June 20, 2010, a rating in excess of 20 percent for lumbar spine disability is denied. 

From June 21, 2010 to September 20, 2010, a rating of 40 percent, but no higher, for lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.
 
Since September 21, 2010, a rating in excess of 40 percent for lumbar spine disability is denied. 

Prior to December 11, 2007, a rating in excess of 10 percent evaluation for right-sided radiculopathy/sciatica is denied.

Since December 11, 2007, a rating of 20 percent, but no higher, for right-sided radiculopathy/sciatica is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the issue of entitlement to an evaluation in excess of 10 percent prior to March 24, 2008, for low back strain with degenerative changes, the Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.
 
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, in January 2015, the Board remanded the case for additional development including scheduling the Veteran for a VA examination with a physician to ascertain the severity of all orthopedic and neurological disorders related to service-connected low back strain with degenerative changes and right sciatica.  The Board directed that the physician must discuss the findings of the June 2007 VA examiner who stated that during flare-ups the Veteran had an additional 70 percent limitation of function.  

In August 2015, although the VA peripheral nerve examination was conducted by a physician, the spine examination and subsequent addendum opinion addressing the June 2007 VA examiner's statement that during flare-ups the Veteran had an additional 70 percent limitation of function was a VA physician's assistant, and not a physician.  Unlike the March 2008 VA examiner's statement that during flare-ups the Veteran had an additional 30 percent limitation of function, a 70 percent limitation in the Veteran's range of motion would change the rating assigned.  Further development is, therefore, required in view of this Stegall violation.

With respect to the issue of entitlement to a TDIU, although the issue was previously denied, in January 2018, VA received correspondence from the Veteran in which he stated that his condition had exacerbated to the extent that he could not sleep without added sleep inducing products, that he had problems staying awake during work hours since 2001, and that he finally had to leave the workplace at the end of July 2017.  Accordingly, the issue of entitlement to a TDIU has been added for appellate consideration as reflected on the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (determining that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the evidence of record, is not a separate "claim" for benefits, but rather, is considered part and parcel of a claim for benefits for the underlying disability).  

Prior to adjudication, the Veteran should be afforded proper notice under the VCAA as related to a TDIU claim and to obtain further information concerning the Veteran's employment history and to obtain additional medical evidence as is deemed necessary to develop the claim.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for a TDIU.  The Veteran should also be provided a TDIU application form for completion (VA Form 21-8940).

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

3.  A VA physician should be provided access to Virtual VA and VBMS for an addendum opinion and must specify in the report that these records have been reviewed.  The physician is requested to discuss the findings of the June 2007 VA examiner, who stated, "The patient has additional 70 percent limitation of function of his daily activities during flare-up of his low back condition."  Specifically, the physician is asked to determine if the 70 percent limitation of function equates to an additional 70 percent reduction in flexion due to flare ups of back pain.  

If not, the physician is asked to attempt to reconcile the finding of the "additional 70 percent limitation of function of his daily activities during flare-up of his low back condition" in June 2007 with the finding by the same VA physician in March 2008 that "[t]he patient has an additional 30 percent limitation of function of his daily activities during flare-up of his low back pain" and determine the Veteran's level of impairment in June 2007 consistent with clinical records and his lay descriptions of his level of impairment.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence, to include the TDIU claim.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


